Citation Nr: 1453391	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disability.  

2.  Entitlement to service connection for a bilateral knee/leg disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to an increased rating for pseudofolliculitis, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to January 3, 2012, and as 40 percent disabling since January 3, 2012.  

5.  Entitlement to an increased rating for right lower extremity radiculopathy, currently rated as 20 percent disabling.  

6.  Entitlement to an increased rating for left lower extremity radiculopathy, currently rated as 20 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to an effective date earlier than January 3, 2012 for the assignment of a 40 percent rating for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for service connection for an acquired psychiatric disorder and a bilateral knee/leg disability; increased the disability rating for a lumbar spine disability, from 10 percent to 20 percent, effective September 2, 2008; and continued 10 percent ratings for pseudofolliculitis, right lower extremity radiculopathy, and left lower extremity radiculopathy.  

A June 2012 rating decision increased the disability rating for a lumbar spine disability, from 20 percent to 40 percent, effective January 3, 2012, and increased the disability ratings for right lower extremity radiculopathy and left lower extremity radiculopathy, from 10 percent to 20 percent, effective September 2, 2008.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in his November 2011 VA Form 9, the Veteran indicated that he was unemployable due to his service-connected disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

In August 2013, the Veteran submitted additional evidence in the form of a July 2013 private medical report pertaining to his acquired psychiatric disorders.  Although the Veteran did not waive initial RO consideration of the newly submitted evidence, the Board is granting service connection for an acquired psychiatric disorder.  Therefore, a remand for such consideration is unnecessary, and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 1997 to June 2012, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a bilateral knee/leg disability, increased rating for pseudofolliculitis, increased rating for a lumbar spine disability, increased rating for right lower extremity radiculopathy, increased rating for left lower extremity radiculopathy, entitlement to a TDIU, and entitlement to an effective date earlier than January 3, 2012 for the assignment of a 40 percent rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder is due to his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has an acquired psychiatric disorder that is due to or aggravated by his service-connected lumbar spine disability.  

In the present case, the Board finds that the Veteran has a current acquired psychiatric disorder.  Indeed, VA medical records, VA examinations, and a private examination revealed that the Veteran had diagnoses of depressive disorder, schizophrenia, and schizoaffective disorder.     

Turning to the question of whether there is a nexus, or link, between the current shown acquired psychiatric disorder and the Veteran's service-connected lumbar spine disability, the evidence indicates that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorders are related to his service-connected lumbar spine disability.

On VA examination in January 2010, the Veteran was noted to have received VA hospitalization in 2000 for treatment of polysubstance abuse and schizoaffective disorder.  The Veteran did not recall being treated in service for psychiatric complaints.  After examination of the Veteran, the examiner diagnosed him with schizoaffective disorder.  Based on the time of onset and the nature of the Veteran's psychiatric illnesses (schizoaffective disorder and polysubstance dependence), the examiner opined that the Veteran's depression was less likely proximately due to any or all of his service-connected conditions.  He stated that neither psychiatric illness was associated temporally or causally with the Veteran's civilian back injury.  The Veteran had indicated that his back injury had triggered or aggravated pain in his back and that his depression was a symptom of those conditions.  

In a July 2013 medical report, a private psychologist reviewed the Veteran's claims file, including VA medical records.  After examination of the Veteran, she diagnosed him with depressive disorder, not otherwise specified.  She opined that the Veteran's profound clinical symptoms, which included depression, hallucinations, memory deficits, and social impairments, were more likely as not related to his service-connected chronic back pain.  She explained that the Veteran did have a history of symptoms from the time that his claim was filed which appeared to be truly exacerbating and debilitating.  

The January 2010 VA examiner essentially based his negative opinion on the time of onset and the nature of the Veteran's psychiatric illnesses, and the July 2013 private psychologist similarly based her positive opinion on the onset and history of the Veteran's symptoms.  For these reasons, the Board cannot find the negative January 2010 VA opinion to be more probative than that of the positive July 2013 private opinion.  Similarly, the Board cannot find that the positive July 2013 private opinion is more probative than the negative January 2010 VA opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's acquired psychiatric disorder was related to his service-connected lumbar spine disability.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected lumbar spine disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected lumbar spine disability, is granted.  


REMAND

Although the Board regrets the delay, after a close review of the record, additional development is needed prior to further disposition of the Veteran's claims for service connection for a bilateral knee/leg disability, increased rating for pseudofolliculitis, increased rating for a lumbar spine disability, increased rating for right lower extremity radiculopathy, increased rating for left lower extremity radiculopathy, entitlement to a TDIU, and entitlement to an effective date earlier than January 3, 2012 for the assignment of a 40 percent rating for a lumbar spine disability.  

The Board notes that the Veteran has indicated that he had been in receipt of disability benefits from the Social Security Administration (SSA) since 1998.  Although a June 2012 deferred rating decision requested that the RO obtain the Veteran's SSA records, it does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's SSA records is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Regarding the bilateral knee/leg disability, the Veteran contends that this disability is directly related to service.  Alternatively, the Veteran alleges that his bilateral knee/leg disability is due to or aggravated by his service-connected disabilities.  

Service treatment records show that the Veteran was treated for cramps/muscular strain of the right gastrocnemius and abrasion/laceration of the right lower leg in October 1978, November 1978, June 1979, August 1979, September 1979, October 1981, February 1983, and March 1983.  Service treatment records dated in October 1979 also show that the Veteran was treated for bilateral weakness of quadriceps femoris and rule out bilateral chondromalacia in the knees.  In January 1980, the Veteran was treated for right knee sprain.  The Veteran also received treatment for right hamstring and gastrocnemius tightness in March 1980 and April 1980.  Finally, in March 1983, the Veteran was put on Physical Profile for a right leg muscle injury and was instructed to run at his own pace and distance.  In May 1986, the Veteran declined to undergo a separation examination.    

Post-service VA medical records show that in September 2008, the Veteran received treatment for left knee pain.  Additionally, a January 2011 x-ray of the right knee revealed arthrosis in the proximal tibiofibular joint and minimal spurring in the tibiofemoral and patellofemoral joints.  A February 2011 x-ray of the right knee indicated that the Veteran had minimal arthrosis in the tibiofemoral compartments, vascular calcifications, and patella alta and mild lateral patellar subluxation.  

In addition to service connection on a direct basis, service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Given the evidence outlined above, the Veteran should now be afforded a VA joints examination with medical opinion concerning whether the bilateral knee/leg disability arose during service or is otherwise related to any incident of service, or whether his bilateral knee/leg disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was last afforded a VA examination for his pseudofolliculitis in December 2011, about 3 years ago.  He was last afforded a VA examination for his lumbar spine disability and right and left lower extremity radiculopathy in January 2012, almost 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examinations are not unduly remote, the Veteran has asserted that he is now unable to work due to his service-connected disabilities.       

Because there may have been changes in the Veteran's conditions, the Board finds that new spine and skin examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, as noted above, a claim for a TDIU was raised in the Veteran's November 2011 VA Form 9 where he indicated that he was unable to maintain his employment due to his physical and mental service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.  

Additionally, as noted above, the Board has remanded the Veteran's claims for service connection for a bilateral knee/leg disability and the Veteran's claims for increased rating for pseudofolliculitis, a lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy in order to obtain VA examinations to ascertain the Veteran's current levels of disability in his lumbar spine, bilateral lower extremities, and skin and determine whether the knee/leg disabilities are related to service or a service-connected disability.  Thus, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for service connection for a bilateral knee/leg disability, as well as the claims for increased rating for pseudofolliculitis, a lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The determination of the Veteran's current levels of disability in his skin, lumbar spine, and bilateral lower extremities, as well as the determination of whether his bilateral knee/leg disability is due to service or a service-connected disability, would potentially affect the issue of whether the Veteran was entitled to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180. 

Finally, the Board notes that a June 2012 rating decision increased the Veteran's disability rating for a lumbar spine disability, from 20 percent to 40 percent, effective January 3, 2012.  In July 2012, the Veteran expressed disagreement with the effective date assigned for the 40 percent disability rating for the lumbar spine disability.  As the Veteran has filed a timely notice of disagreement with the June 2012 rating decision, the Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral knee/leg disability, pseudofolliculitis, lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral knee/leg disability that is related to his period of service or to his service-connected disabilities.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee/leg disability is due to the Veteran's period of service, to include treatment for various knee and leg disabilities in October 1978, November 1978, June 1979, August 1979, September 1979, October 1979, January 1980, March 1980, April 1980, October 1981, February 1983, and March 1983.    

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral knee/leg disability was caused by or related to his service-connected acquired psychiatric disorder, pseudofolliculitis, lumbar spine disability, right lower extremity radiculopathy, or left lower extremity radiculopathy.  

c) If not caused by or related to the Veteran's service-connected acquired psychiatric disorder, pseudofolliculitis, lumbar spine disability, right lower extremity radiculopathy, or left lower extremity radiculopathy, the examiner should provide an opinion as to whether the Veteran's bilateral knee/leg disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected acquired psychiatric disorder, pseudofolliculitis, lumbar spine disability, right lower extremity radiculopathy, or left lower extremity radiculopathy.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his pseudofolliculitis.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected pseudofolliculitis.  The examiner should determine what percent of the entire body or of exposed areas are affected by the pseudofolliculitis.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required.  The examiner should also indicate whether the disability results in disfigurement of the head, face, and neck and to describe such in detail.  If disfigurement exists, photographs should be provided with the examination report.  

The examiner should also determine whether the Veteran's pseudofolliculitis prevents him from sustaining gainful employment.  

A rationale for any opinion expressed should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also determine the extent of the Veteran's neurological impairment as a result of his back disability.  The examiner should specifically indicate whether the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy result in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

The examiner should also determine whether the Veteran's lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy prevent him from sustaining gainful employment.

A rationale for any opinion expressed should also be provided.  

7.  Issue a statement of the case pertaining to the issue of entitlement to an effective date earlier than January 3, 2012 for the assignment of a 40 percent rating for a lumbar spine disability, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.  

8.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


